DUFOUR, J.
The plaintiff, owner of two properties situated near Canal Street, and the Maison Blanche, and known, respectively, as 131 Dauphine and 139 Dauphine, obtained in this case a reduction of assessment on the two from' $50,000 to $29,-500.
The original assessment is too high, but the reduction is too great.
The judge appears to have rested his conclusion on the rental value of the property; this is not a proper criterion, and is, at most, a factor to be considered with many others.
Maloney admits that he has no idea as to the value of the ■property, and that his claims are based on the rental; so do the two ladies who were his tenants. Kernaghan, the real estate •dealer, appears to find it difficult to get away from a theory of speculative value, and the idea that the price obtained “might "be more and might be less” is rather indefinite.
Without further reference to the testimony we think, taking all things into consideration, that the assessment should be placed at $17,500 and $20,000, respectively.
Judgment is amended by fixing the assessment for the property at No. 131 Dauphine Street, at the sum $17,000, and the •assessment for the property at No. 139 Dauphine Street, at the sum of $20,000, and as amended, judgment affirmed.